Citation Nr: 0928997	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-06 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
based on service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to May 1964.  
The Veteran died in May 2005, and the Appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the VA RO in 
Nashville, Tennessee, dated in May 2006.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran died in May 2005.  The death certificate 
shows the immediate cause of death as right middle cerebral 
artery stroke, cerebral vascular accident, and pancreatic 
cancer with liver metastasis, and the underlying cause of 
death as Klebsiella bacteremia with pyelonephritis, type II 
diabetes mellitus, hypertension, and hyperlipidemia.  

3.  Right middle cerebral artery stroke, cerebral vascular 
accident, pancreatic cancer with liver metastasis, Klebsiella 
bacteremia with pyelonephritis, type II diabetes mellitus, 
hypertension and hyperlipidemia that led to the Veteran's 
death were not shown during service or for years thereafter, 
and were not otherwise related to the Veteran's period of 
military service.  

4.  During the Veteran's lifetime, service connection was 
established for hyperkeratosis of both vocal chords, 
evaluated as 30 percent disabling, and bilateral pes planus 
with moderate bilateral hallux valgus deformities, evaluated 
as 10 percent disabling.  

5.  There is no competent evidence of a nexus between right 
middle cerebral artery stroke, cerebral vascular accident, 
pancreatic cancer with liver metastasis, Klebsiella 
bacteremia with pyelonephritis, type II diabetes mellitus, 
hypertension, and/or hyperlipidemia and service, or that a 
service-connected disability caused or substantially or 
materially contributed to the Veteran's death.  


CONCLUSION OF LAW

The cause of the Veteran's death was not due to a disability 
incurred in or aggravated by active service; nor was it due 
to a disability that may be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1116, 1131, 1310, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The notice requirements of the VCAA require VA to notify the 
Appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  In a claim 
for DIC benefits, VA's notice requirements include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  To the extent possible, 
such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction.  The VCAA notice requirements still 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  

In this case, a letter dated in March 2006 provided notice to 
the Appellant regarding what information and evidence was 
needed to substantiate her claim of entitlement to DIC 
benefits based on cause of the Veteran's death, as well as 
what information and evidence must be submitted by the 
Appellant, what information and evidence will be obtained by 
VA, and the need for her to advise VA of and to submit any 
further evidence that was relevant to the claim.  This letter 
substantially complied with the VCAA notice and assistance 
requirements, especially in light of the absence of any claim 
of error or prejudice by the Appellant or her representative.  
The claim was readjudicated via a statement of the case (SOC) 
in February 2007.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
Appellant including VA and private treatment records along 
with VA examinations, in granting the Veteran disability 
benefits during his lifetime.  VA has not obtain a medical 
opinion in connection with the Appellant's claim for DIC 
benefits based on service connection for cause of the 
Veteran's death, as there is no showing of a link between the 
Veteran's cause of death and his active service.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
see Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In summary, the VCAA provisions have been considered and 
complied with.  The Appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, and there has been a 
complete review of all the evidence without prejudice to the 
Appellant.  Any error in the sequence of events or content of 
the notice is not shown to have had any prejudicial effect on 
the case or to cause injury to the claimant.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Further, there is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim, as evidenced by a July 2009 
Informal Hearing Presentation by the Appellant's 
representative, which indicates that the Appellant is clearly 
aware of the evidence and information required to 
substantiate a DIC claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The 
Board concludes that the duty to notify has been met.  
Overall, there is no evidence of any VA error in notifying or 
assisting the Appellant that reasonably affects the fairness 
of this adjudication.  As such, the record reflects that the 
Appellant and her representative had actual knowledge of the 
information and evidence needed to substantiate the claim for 
service connection for the cause of the Veteran's death.  




Legal Criteria

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2008).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2008).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2008).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2008).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312 (c)(4) 
(2008).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

In order to prevail on the issue of service connection on a 
direct basis there must be (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the appellant cannot establish 
some of these elements, the appellant can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, there must be "(1) that a 
condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present 
disability and the postservice symptomatology."  Barr, 21 
Vet. App. at 307.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

During the Veteran's lifetime, service connection was 
established for hyperkeratosis of both vocal cords, and for 
bilateral pes planus with moderate bilateral hallux valgus 
deformities.  According to the Appellant's VA Form 9, Appeal 
to Board of Veterans' Appeals, received in February 2007, she 
contends that the Veteran's death was caused by a stroke from 
a blood clot that the treating physician believed originated 
in his lower leg region, and that his service-connected 
bilateral foot disabilities contributed to the swelling in 
his lower legs, as well as to the blood clot that ultimately 
caused his death.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the Veteran's 
death on either a presumptive or direct basis.  The Board 
notes that the Veteran died in May 2005 of right middle 
cerebral artery stroke, cerebral vascular accident, and 
pancreatic cancer with liver metastasis, and the underlying 
cause of death was Klebsiella bacteremia with pyelonephritis, 
type II diabetes mellitus, hypertension, and hyperlipidemia, 
as noted on his death certificate.  The Veteran was not 
service connected for any of these disabilities at the time 
of his death; however, he did file a claim for service 
connection for type II diabetes mellitus during his lifetime.  
In a December 2004 rating decision, the Veteran was denied 
service connection for type II diabetes mellitus based on a 
lack of evidence showing diagnosis of or treatment for 
diabetes mellitus in service, and based on his first 
diagnosis of diabetes mellitus not occurring until 40 years 
post-service.  

Service treatment records do not show any diagnoses of or 
treatment for right middle cerebral artery stroke, cerebral 
vascular accident, and pancreatic cancer with liver 
metastasis, Klebsiella bacteremia with pyelonephritis, type 
II diabetes mellitus, hypertension, or hyperlipidemia.  The 
Board is aware that an April 1964 Separation Examination 
Report of Medical History did show that the Veteran checked 
the box for tumor growth, cyst, and cancer.  However, the 
lesion referred to was a pappilomata in the vocal chord not 
the pancreas, which was removed in June 1963.  

Notably, VA and private treatment records, dated from 
September 1971 to May 2005, along with various VA examination 
reports dated in November 2004 and April 2005, reflect 
diagnoses of pancreatic cancer, type II diabetes mellitus, 
hyperlipidemia, biliary obstruction, coronary artery disease, 
pes planus and hallux valgus bilaterally with marked 
degenerative joint disease and deformity in the first 
metatarsophalangeal joints of the left foot and of the right 
foot, Gram negative bacteremia (Klebsiella), deep venous 
thrombosis of the left upper extremity, cellulitis, ischemic 
heart disease, thrombocytopenia, malnutrition, hypertension, 
congestive heart failure, and a massive infarct in the right 
middle cerebral artery distribution without evidence of 
metastatic disease seen.  

The Board notes that the first indication of complaint of or 
treatment for hypertension was in February 1979, 
approximately 15 years after discharge from service; the 
first indication of treatment for type II diabetes mellitus, 
pancreatic cancer with liver metastasis, hyperlipidemia, and 
Klebsiella bacteremia with pyelonephritis was in various 
records dated in 2004, approximately 40 years after discharge 
from service; and the first clinical showing of right middle 
cerebral artery stroke, and of cerebral vascular accident was 
in May 2005, which is more than 41 years after discharge from 
service.  This is evidence against a finding that right 
middle cerebral artery stroke, cerebral vascular accident, 
pancreatic cancer with liver metastasis, Klebsiella 
bacteremia with pyelonephritis, type II diabetes mellitus, 
hypertension, and/or hyperlipidemia were incurred in service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

Significantly, letters from the Veteran's private physicians, 
dated in October 2005, shows that the Veteran suffered from 
terminal pancreatic cancer, and had adult onset diabetes 
mellitus, hypertension, hyperlipidemia and obesity.  In these 
letters it was noted that the Veteran was diagnosed with 
unresectable, aggressive metastatic pancreatic cancer in July 
2004, for which he underwent exploratory surgery, combined 
chemoradiation therapy, and Gemzar treatments.  The 
physicians noted that the Veteran developed a left lower 
extremity deep vein thrombosis and abdominal pain with chills 
and fever, that blood cultures revealed Klebsiella sepsis 
around the time of his death, and that the Veteran suffered a 
massive right middle cerebral artery stroke from which he 
died in May 2005.  Further, one of the physicians opined that 
the underlying cause of the Veteran's death was his advanced 
pancreatic cancer, which increased his risk for Klebsiella 
sepsis, and increased his risk for strokes secondary to 
hypercoagulability associated with cancer, and that 
pancreatic cancer was the cause of the Veteran's death.  The 
second private physician opined that without the stroke and 
bacteremia, the Veteran's life expectancy would have been 
less than three months, and that his overall condition was 
getting worse rapidly, and this definitely increased his risk 
of infection and stroke.  

Notably, the record does not contain any competent medical 
evidence that otherwise relates the Veteran's right middle 
cerebral artery stroke, cerebral vascular accident, 
pancreatic cancer with liver metastasis, Klebsiella 
bacteremia with pyelonephritis, type II diabetes mellitus, 
hypertension, or hyperlipidemia to an incident of his 
service, or to any service-connected disability.  Moreover 
this is no medical evidence of record to support the 
Appellant's contentions.   In fact, the evidence submitted to 
substantiate the claim, appears to contradict the Appellant's 
allegations.  

As for the Appellant's opinion on the etiology of the cause 
of the Veteran's death, the Board notes that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In essence, there is no evidence in support of the 
Appellant's claim other than her own statements.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
As a lay person, the Appellant is not competent to say that 
the Veteran's cause of death is related to his period of 
military service.  For the foregoing reasons, the Board finds 
that the death of the Veteran is not shown to relate to an 
incident of his service; or that a service-connected 
disability caused, or substantially or materially contributed 
to the Veteran's death.  

The Board is aware that under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in § 3.309, § 
3.313, § 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  
However, in the present case an examination is not required 
since the current evidence fails to suggest that the 
Veteran's right middle cerebral artery stroke, cerebral 
vascular accident, pancreatic cancer with liver metastasis, 
Klebsiella bacteremia with pyelonephritis, type II diabetes 
mellitus, hypertension, and/or hyperlipidemia in any way 
relates to an incident of his service, or that a service-
connected disability caused, or substantially or materially 
contributed to the Veteran's death.  

Although the Board has the utmost sympathy for the great loss 
that the Appellant has undergone since the death of her 
husband, and recognizes the Veteran's service to his country, 
the Board must apply the law as it exists, and is bound by 
the laws codified in Title 38 of the United States Code and 
Code of Federal Regulations, which govern veterans' benefits 
administered by the Secretary of VA.  See Owings v. Brown, 8 
Vet. App. 17, 23 (1995).  There is no competent evidence of a 
nexus between right middle cerebral artery stroke, cerebral 
vascular accident, pancreatic cancer with liver metastasis, 
Klebsiella bacteremia with pyelonephritis, type II diabetes 
mellitus, hypertension, and/or hyperlipidemia, and service, 
to include evidence of continuity of symptomatology, or that 
a service-connected disability caused, or substantially or 
materially contributed to the Veteran's death.  Accordingly, 
for the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for cause of the Veteran's death, and the 
benefit-of-the- doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  


ORDER

DIC based on service connection for cause of the Veteran's 
death is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


